Citation Nr: 0320304	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  95-24 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial rating for 
lumbosacral strain, evaluated as 20 percent disabling, prior 
to February 10, 2000  

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling from 
February 10, 2000.  

3.  Entitlement to service connection for a nervous 
condition.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
December 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The report of the June 1993 VA examination shows that the 
veteran stated that she was unable to work because of low 
back pain.  This statement may be construed as an implied 
claim for a total rating based on individual unemployability 
due to service-connected disability.  This matter is referred 
to the RO for all appropriate development and adjudication


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Prior to February 10, 2000, the veteran's service-
connected low back strain was manifested by no more than 
moderate limitation of motion and pain on extremes of motion 
and, without no evidence of listing of the spine, positive 
Goldthwaite's sign, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
spaces or abnormal mobility on forced motion.  

3.  Since February 10, 2000, the veteran's service-connected 
low back strain has been characterized by severe limitation 
of motion and painful motion and without current evidence of 
intervertebral disc syndrome associated with service-
connected injury.  

4.  The rating schedule is not shown to be inadequate, and 
there is no evidence of an exceptional disability picture in 
this case; the veteran has not required frequent 
hospitalization and service-connected back disability is not 
shown to be productive of marked interference with 
employment.  

4.  The veteran is not shown to have a nervous condition 
related to injury, disease or event of her military service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for low back strain were not satisfied prior to 
February 10, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5292, 5295 (2002).  

2.  The veteran is currently in receipt of the maximum 
schedular rating for low back strain.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Codes 5292, 5295 (2002).  

3.  Referral for consideration of an extraschedular rating is 
not shown to be warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.321 (2002)

4.  The veteran is not shown to have a nervous condition that 
was incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate her claim by means of the discussions in the 
September 1994 and February 2002 rating decisions, the May 


1996 statement of the case and the April 1999 and February 
2002 supplemental statement of the case.  She was 
specifically told that there was no evidence showing that she 
was entitled to an initial rating higher than 20 for her 
service-connected low back disability, or a current rating 
higher than 40 percent for low back disability.  Moreover, 
she was advised that the record does not show that she 
currently has a nervous condition related to injury, disease 
or event noted during her military service.  The RO also 
notified her by a July 2002 letter that she needed to submit 
evidence in support of her claim, such as statements from 
doctors who treated her for the disabilities at issue.  
Therefore, VA has no outstanding duty to inform her that any 
additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In a 
letter dated in July 2002, the RO asked her to specify where 
she had received treatment and solicited releases to obtain 
her private records.  The RO also informed her that it would 
request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records.  The RO also 
obtained the veteran's VA medical records from the various VA 
medical facilities identified by the veteran.  In addition, 
her private medical records were associated with her claims 
folder.  In view of the foregoing, the requirements of the 
VCAA have been met by to the extent possible.  

INCREASED RATING

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support. 38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

Service connection was established for low back pain with 
radiation into the left leg in a September 1994 rating 
decision.  An evaluation of 20 percent was assigned 
originally under the provisions of 38 C.F.R. § 4.71a, Codes 
5292 and 5294 for limitation of motion and for lumbosacral 
stain, respectively.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. Fenderson at 126-28.

The veteran's case differs from circumstances found in 
Fenderson in that the appellant did file a timely substantive 
appeal concerning the initial rating to be assigned for the 
disability at issue.  The Board observes that the Court, in 
Fenderson, did not specify a formulation of the issue that 
would be satisfactory, but only distinguished the situation 
of filing a notice of disagreement following the 


grant of service connection and the initial assignment of a 
disability evaluation from that of filing a notice of 
disagreement from the denial of a claim for increase. 
Moreover, the appellant in this case has clearly indicated 
that what she seeks is the assignment of a higher disability 
evaluation.  Consequently, the Board sees no prejudice to the 
veteran in either the RO's characterization of the issue or 
in the Board's characterization of the issue as entitlement 
to the assignment of a higher disability evaluation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, the 
Board will not remand this matter solely for re-
characterization of the issue in a new statement of the case.  

In a February 2002, the RO increased the disability rating 
for low back disability from a 20 percent to a 40 percent 
rating from February 10, 2000 for severe limitation of motion 
in the low back.  Where a veteran has filed a notice of 
disagreement as to an RO decision assigning a particular 
disability rating, a subsequent RO decision awarding a higher 
rating but less than maximum available benefit does not 
abrogate the pending appeal, hence, no new juridiction-
confirring notice of disagreement must be filed as to the 
subsequent decision.  Ab v. Brown, 6 Vet.App. 35, 38 (1993).  
Consequently, the Board must address two periods of 
entitlement.  That is from prior to and subsequent to 
February 10, 2000.  

Limitation of motion is evaluated under Diagnostic Code 5292.  
A 20 percent evaluation is warranted for limitation of motion 
that is moderate in severity. The next higher evaluation of 
40 percent requires severe limitation of motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5292.  

A 20 percent rating is warranted for lumbosacral strain 
manifested by muscle spasm with extreme forward bending and 
unilateral loss of lateral motion of the spine in a standing 
position. The next higher evaluation of 40 percent requires 
severe lumbosacral strain; with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of 


joint spaces or some of the above with abnormal mobility on 
forced motion. In the veteran's case, some, but not all, of 
the criteria for severe lumbosacral strain have been shown, 
but the veteran does not have abnormal mobility on forced 
motion. 38 C.F.R. § 4.71a, Code 5295.  The evaluation of 40 
percent is the highest schedular rating for limitation of 
motion or strain in lumbosacral spine.  Higher ratings are 
assigned for intervertebral disc syndrome and ankylosis that 
are not shown by the record.  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.

Prior to February 10, 2000

The veteran underwent a VA examination in June 1993.  At that 
time, she presented complaints of low back pain that radiated 
into the left lower extremity and numbness of the left foot.  
She reported that she had not been able to work due to her 
low back pain.  The physical examination showed that she had 
moderate muscle spasm with tenderness to palpation.  Forward 
bending was limited to 45 degrees and lateral bending was 
limited to 5 degrees, bilaterally.  Reflexes were not 
pathologic.  Deep tendon reflexes were symmetrical.  

The veteran underwent another VA examination in October 1998.  
At that time, she was noted that to have complaints of severe 
burning pain in the low back with pain radiating into the 
left leg associated with numbness.  She reported that over 
the 


previous year, she had been evaluation by a private 
physician.  She stated that she was unemployed and had 
difficulty with washing the car and performing household 
tasks.  On the physical examination, the veteran was noted to 
have forward flexion to 70 degrees.  Backward extension, 
lateral flexion and rotation were all limited to 20 degrees.  
There was pain noted objectively in all directions.  No 
muscle atrophy was noted in the lower extremities.  Ankle 
jerk was +2, bilaterally.  There was mild tenderness noted to 
palpation of the lumbar parvertebral muscles, and the veteran 
had a mild muscle spasm in the lumbar area.  

The clinical record shows that prior to February 10, 2000 
that the veteran's disability more nearly approximates the 
evaluation of 20 percent.  The severe limitation of motion 
required for the next higher schedular evaluation had not 
been demonstrated.  No more than moderate limitation of 
motion was demonstrated.  Likewise, there was no indication 
of listing of the spine, positive Goldthwaite's sign, loss of 
lateral motion, osteoarthritic changes, narrowing or 
irregularity of joint spaces or abnormal mobility on forced 
motion.  Aside from moderate limitation of motion, the 
veteran has not shown abnormal movement or any radiographic 
evidence of irregularity of joint spaces, associated with-
service connected disability.  Significantly, MRI conducted 
in February 1993 prior to February 2000 showed normal 
findings.  

The Board notes that pain is a prominent feature of the 
veteran's disability picture.  For example, painful flexion 
was noted on the report of the October 1998 VA examination on 
objective evaluation.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that for disabilities evaluated on the 
basis of limitation of motion, VA was required to apply the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2001), pertaining to 
functional impairment.  The Court held that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination.  
Such inquiry should not to be limited to muscles or nerves. 
These determinations should, if feasible, be expressed in 
terms of the degree of 


additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  Examination findings 
do not demonstrate functional loss due to pain or other 
factors that would be equivalent to a higher evaluation. 38 
C.F.R. §§ 4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 
(1995).  In view of the foregoing, the preponderance of the 
evidence prior to February 10, 2000 does not support a rating 
in excess of 20 percent for low back disability.  

Since February 10, 2000

The veteran underwent VA examination in February 2000.  At 
that time, she stated that she had pain on in the low back 
and left lower extremity with numbness in the thigh.  She 
reported having pain that was a 10 on a scale from 1 to 10.  
The veteran said that low back pain was sharp.  On physical 
examination, she had back flexion to 40 degrees, extension to 
10 degrees, lateral bending to 10 degrees, bilaterally, and 
rotation to 20 degrees, bilaterally.  The veteran was noted 
to have tenderness to palpation at L3-L4 spinous process and 
paravertebral muscles and paravertebral muscle spasms from L3 
through L5, bilaterally.  There was no atrophy noted in the 
extremities.  Deep tendon reflexes were +2 bilaterally.  A CT 
scan of the lumbar spine showed that the L2-L3 through L4-L5 
levels were unremarkable and without evidence of disc 
herniation.  The veteran was noted to have a disc bulge at 
L5-S1 level.  

The veteran underwent additional VA examination in April 
2002.  At that time, she reported having low back pain, 
radiating into the left leg.  She described her pain as being 
severe and referred to a burning sensation.  She stated that 
she had severe acute bouts of pain, at which time, and she is 
reportedly incapacitated.  She also described restrictions of 
her due to low back pain, including, house work, yard work, 
exercise and prolonged standing.  The physical examination 
showed a limitation of forward flexion to 30 degrees, 
backward extension to 20 degrees, lateral flexion to 35 
degrees and rotation to 30 degrees.  Pain was noted at 
extremes of motion in all directions.  There was a palpable 
muscle spasm, mild weakness of 


the left ankle dorsiflexion muscle, extensor hallux longus, 
and tenderness to palpation on the lumbosacral area.  The 
veteran had atrophy in the left thigh at the suprapatellar 
area.  Knee and ankle jerks were absent bilaterally.  
Straight leg raising tests were positive.  The examiner noted 
that there was no evidence of concentric disc bulge, disc 
herniation or spinal canal stenosis from L2-L3 to L4-L5 
levels by CT scan, conducted in February 2000.  Disability 
was manifested by weakened movement, excess fatigability, or 
incoordination was not demonstrated.

As noted above, the veteran is currently in receipt of the 
highest schedular rating for low back disability manifested 
by lumbosacral strain and limitation of motion.  To receive a 
higher rating, he would have to demonstrated intervertebral 
disc syndrome associated with service-connected disability.  
Although the examiner in February 2000 did note that L5-S1 
diffuse posterior concentric disc bulge on CT scan conducted 
in February 2000 it was the examiner's opinion, this 
diagnosis was not related to service-connected low back 
syndrome.  The Board observes that reports of private medical 
evaluation show that the veteran suffered an intercurrent 
back injury as a result of a fall down a flight of stairs in 
January 1999.  Based upon the evidence showing that the L5-S1 
diffuse posterior concentric disc bulge is not related to the 
service-connected low back syndrome, the Board finds that the 
provisions of 38 C.F.R. § 4.71a, Code 5293, pertaining to 
intervertebral disc syndrome are not for consideration.  

Furthermore, the Board notes that pain is a prominent feature 
of the veteran's disability picture.  However, prior to 
August 1999, the veteran's subjective complaints of pain were 
not confirmed on objective evaluation.  Only the official VA 
physical examination in September 2002 showed the presence of 
pain on objective evaluation.  However, the veteran has not 
demonstrated the functional loss due to pain or other factors 
that would be equivalent to a higher evaluation. 38 C.F.R. §§ 
4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  
In view of the foregoing, the preponderance of the evidence 
since February 10, 2000 does not support a rating in excess 
of 40 percent for low back disability.  

3.  Extraschedular Considerations

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337, the 
Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1). 
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalization for her service-connected 
knee disability and is not shown to require the frequency of 
therapeutic care that would unduly disrupt 


her activities of daily living.  The Board does note that a 
May 1990 private physical therapy clinic report shows that 
the veteran reported that her low back pain prevented her 
from performing her duties.  However, she has not shown and 
the evidence does not demonstrate that her service-connected 
low back disability is productive of marked interference with 
her ability to work.  Although some impairment of the 
veteran's vocational activities can be anticipated by the 
service-connected disabilities, the veteran is advised that 
the current evaluation is recognition of the industrial 
impairment currently demonstrated.  See 38 C.F.R. § 4.1.  
Accordingly, consideration of a higher evaluation on 
extraschedular grounds is not warranted at this time.  

SERVICE CONNECTION

In general, service connection may be allowed for a chronic 
disability, resulting from an injury or disease, which is 
incurred in or aggravated by the veteran's period of active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  A psychosis is 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107; 38 
C.F.R. §§ 3.307, 3.309.  

In the veteran's case, her service medical records are 
entirely negative for reference to a nervous condition of any 
type.  In addition, the records compiled after the veteran's 
separation from service do not show that she developed a 
psychosis within the initial post service year.  Moreover, 
the veteran has not presented medical evidence showing that 
she currently has a nervous condition related to injury, 
disease or event noted during her military service.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have a nervous disorder related to injury, disease or event 
noted in her military service.  


ORDER

An increased initial rating for lumbosacral strain, evaluated 
as 20 percent disabling, prior to February 10, 2000 is 
denied.  

An increased rating for lumbosacral strain, currently 
evaluated as 40 percent disabling from February 10, 2000 is 
denied.  

Service connection for a nervous condition is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

